DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 29, 2022, has been entered. Claims 1-20 remain pending in the application. 
Specification
The disclosure is objected to because of the following informalities: 
In para. 0116, lines 3-4 originally read “3 points for a super accurate drive, a super long drive, or an accurate and long drive; 4 points for a super accurate and drive …”. In the prior Office action, the examiner noted that it appeared that “a super accurate and drive” should read --a super accurate and long drive-- (i.e., describing an award of 4 points for a super accurate and long drive, consistent with step 277 in Fig. 8P). In the amendment filed March 29, 2022, Applicant instead amended “an accurate and long drive” to read “a super accurate and long drive” (i.e., describing an award of 3 points for a super accurate and long drive), which introduces new matter and does not overcome the original objection. It appears to the examiner that para. 0116, lines 3-4, should be amended to read --3 points for a super accurate drive, a super long drive, or an accurate and long drive; 4 points for a super accurate and long drive--.
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
In claim 1, lines 6-7, “hit by the second” should read --hit by the second player--.
In claim 1, line 7, “gird” should read --grid--.
In claim 11, line 9, “hit by the second” should read --hit by the second player--.
In claim 11, line 10, “gird” should read --grid--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 11 each recite generating first and second virtual grids based on ability inputs of first and second players; determining whether a ball comes to rest on the first or second virtual grids, within an accuracy zone of the first or second virtual grids, and beyond a long drive marker of the first or second virtual grids; and assigning points based on the location of the ball within the first or second virtual grids, which are mental processes than can be performed in the human mind, but for the recitation of a generic computing entity. The examiner notes that the “generating” steps are each directed to the generation of a “virtual grid” (not necessarily an actual grid), which could be accomplished by the generation of virtual grids in the players’ minds (e.g., a mental map) based on the players’ knowledge of their abilities. (The examiner notes that the claims do not recite any steps or structure for displaying or otherwise physically embodying the grids.) The examiner notes that the “determining” steps, as understood in light of Applicant’s disclosure, do not require that the computing entity automatically detects or measures the location of the ball on the grid, since Applicant’s Specification explains that the location of the ball can be “measured manually and entered” (para. 0188; also see para. 0211). The claimed method could be accomplished by human players imagining virtual grids (e.g., relative to existing reference points on a playing surface) based on their known abilities, observing the location of the ball with respect to the imagined grid or comparing known information regarding the ball location with respect to the imagined grid, and mentally assigning points based on the location, but for the generic recitation of the steps being performed by “a computing entity”. The examiner notes that the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2), Section III. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the examiner notes that the court has held that both product claims and process claims may recite mental processes. See MPEP 2106.04(a)(2), Section III.D. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites only one additional element -- using a computing entity to perform the generating, determining, and assigning steps. Similarly, claim 11 recites a computing entity comprising a memory and a processing module operable to perform the generating, determining, and assigning steps. The computing entity of claims 1 and 11 is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computing entity to perform the generating, determining, and assigning steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot supply an inventive concept. Therefore, the claims are not patent eligible.
Claims 2-5 and 12-15 further define the determining step as including receiving measurements and determining whether the measurements are within boundaries of the grid, which can both be performed in the human mind and are simply extensions of the abstract idea discussed above. The examiner notes that the measuring module described in claims 12-15 is understood in view of Applicant’s disclosure to refer to programming of the computing entity to perform the abstract idea of receiving measurements and is not an additional element. Accordingly, claims 2-5 and 12-15 do not add any additional elements beyond those discussed above and are not patent eligible.
Claims 6-10 and 16-20 recite further determining and assigning steps performed by the computing entity, similar to the determining and assigning steps discussed above for claims 1 and 11. As discussed above, the determining and assigning steps are mental processes that, but for the generic recitation of a computing entity, can be performed in the human mind by observing the location of the ball with respect to the grids, or comparing known information regarding the ball location and the grids, and mentally assigning points based on the location. Claims 6-10 and 16-20 do not add any additional elements beyond those discussed above and are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the limitation “the grid” in line 2 renders the claim indefinite, because it is unclear whether this refers to the first virtual grid or the second virtual grid. For the purpose of examination, “the grid” will be interpreted to mean --the first virtual grid or the second virtual grid-- (consistent with the amendment of claim 1, lines 6-7). Claim 3 is rejected in view of its dependency from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Currey (US Patent Pub. 2015/0209636, hereinafter Currey) in view of Packard (US Patent Pub. 2017/0239521, hereinafter Packard), or in the alternative, over Currey in view of Lang (US Patent No. 5,588,652, hereinafter Lang) and Packard.
Regarding claim 1, Currey discloses (Figs. 1-7) a method comprising: generating a first grid (target 102 with vertical lines 106 and horizontal lines 108; para. 0026, lines 7-16); determining, by a computing entity (computing device 112, Fig. 2; para. 0025), whether a hit ball (114) hit by a player comes to rest on the first grid (target 102 with vertical lines 106 and horizontal lines 108; para. 0026, lines 7-16). When the hit ball does not come to rest on the first grid (102), the computing entity (112) assigns zero points to the hit ball (para. 0027, lines 6-7, “0 points is for not hitting the target 102”). The grid (102) includes a zone closer to a center of the grid (e.g., the zone defined between the vertical lines 5 and 10) that corresponds to a more accurate drive (e.g., see para. 0007, lines 10-12, for scoring “accuracy straight line shots”) and is reasonably considered to be an accuracy zone. Horizontal lines marked on the grid (102) correspond to the distance of the drive (e.g., see para. 0007, lines 12-14, “accurate distance shots”) and are reasonably considered to be drive markers. Any one of the horizontal lines beyond the horizontal baseline (numbered 0) is reasonably considered to be a long drive marker (i.e., marking a drive of greater length as compared to the baseline 0). When the hit ball (114) comes to rest on the first grid (102), the computing entity  (112) determines whether the hit ball (114) comes to rest within the accuracy zone of the first grid (e.g., between vertical lines 5 and 10) and whether the hit ball (114) comes to rest beyond a long drive marker of the first grid (e.g., the horizontal line 2; para. 0026-0029; see para. 0028, lines 7-8, “the location of where the ball 114 hits the target 102” relative to the vertical and horizontal lines). 
The computing entity (112) of Currey assigns points based on the location at which the hit ball (114) comes to rest by adding respective point values associated with the horizontal and vertical lines of the grid (para. 0027-0030). As shown in Fig. 7, the grid system may be the vertical and horizontal lines only (para. 0044, lines 5-6; i.e., without additional scoring based on concentric circles as in Fig. 6). For example, according to the scoring scheme disclosed by Currey, a ball that comes to rest at the intersection of vertical line 9 and horizontal line 1 (at coordinate 9, 1) on the grid of Fig. 7 would be assigned 10 points (9+1=10).
When the hit ball (114) does not come to rest within the accuracy zone (e.g., not between vertical lines 5 and 10) and does not does not come to rest beyond the long drive marker (e.g., not beyond horizontal line 2), the computing entity (112) assigns a first number of points (para. 0027-0029). For example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 0 (i.e., not beyond the long drive marker) is assigned a score of 4 points (4+0=4) as a first number of points.
When the hit ball (114) does not come to rest within the accuracy zone (e.g., not between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), the computing entity (112) assigns a second number of points that is greater than the first number of points, due to the longer distance of the hit ball. For example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 3 (i.e., beyond the long drive marker) is assigned a score of 7 points (4+3=7) as a second number of points that is greater than the first number of points (7>4).
When the hit ball comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and does not come to rest beyond the long drive marker (e.g., not beyond horizontal line 2), the computing entity (112) assigns the second number of points or a different number of points that is greater than the first number of points, due to the greater accuracy of the hit ball. For example, a hit ball that comes to rest on vertical line 7 (i.e., within the accuracy zone) and horizontal line 0 (i.e., not beyond the long drive marker) is assigned a score of 7 points (7+0=7), which is the same as the second number of points discussed above. As another example, a hit ball that comes to rest on vertical line 8 (i.e., within the accuracy zone) and horizontal line 0 (i.e., not beyond the long drive marker) is assigned a score of 8 points (8+0=8), which is a different number of points that is greater than the first number of points discussed above (8>4).
When the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., horizontal line 2), the computing entity (112) assigns a third number of points, wherein the third number of points is greater than the second number of points and is greater than the different number of points, due to the greater accuracy and longer distance of the hit ball. For example, a hit ball that comes to rest on vertical line 8 (i.e., within the accuracy zone) and horizontal line 3 (i.e., beyond the long drive marker) is assigned a score of 11 points (8+3=11) as a third number of points which is greater than the second number of points (11>7) and greater than the different number of points (11>8). The examiner notes that in Currey’s method, the points assigned for distance increase from the baseline of the grid (at horizontal line 0), beyond the long drive marker (e.g., horizontal line 2), up to the center of the grid (at horizontal line 10). Beyond the center of the grid (at horizontal line 10), the assigned points begin to decrease (102; see Fig. 7, for providing an optimal score to an accurate distance rather than a longest distance). The examiner recognizes that in Applicant’s disclosed method, as described in the Specification, the points assigned for distance do not begin to decrease at greater distances as in Currey. However, it is the examiner’s position that Currey teaches the method steps discussed above as claimed, because the method of Currey includes at least some instances in which a step is performed such that, when the hit ball does not come to rest within the accuracy zone and comes to rest beyond the long drive marker, the computing entity assigns the second number of points that is greater than the first number of points, and in which, when the hit ball comes to rest within the accuracy zone and comes to rest beyond the long drive marker, the computing entity assigns the third number of points that is greater than the second number of points and greater than the different number of points, as discussed above. 
If there is any doubt regarding the examiner’s interpretation of Currey as teaching the conditional claim limitations with respects to the assignment of points as discussed above, the examiner notes that Lang teaches a similar golf game (Fig. 1) in which an optimal score is assigned to drives of longer distance (col. 5, lines 40-44 and 54-64, “Distance Shot”) to provide a greater reward for longer distances (as opposed to providing a greater reward for more accurate distances as in Currey), in order to simulate longer distance shots on a golf course (Lang, col. 5, lines 40-44). As shown in the table at col. 5, lines 55-64, Lang teaches assigning an optimal score for a longer drive in which a hit ball comes to rest beyond a designated target region (“Balls rest in further row and same column as designated target region”). (The examiner notes that the 0 points noted in Lang’s table is an optimal score, since the lowest score wins in Lang’s scoring scheme; see Lang, col. 6, lines 9-11.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Currey by assigning the second number of points (for balls not in the accuracy zone) and the third number of points (for balls within the accuracy zone) as discussed above when a hit ball comes to rest on the grid at any distance beyond the long drive marker of the grid, including distances beyond the center of the grid as suggested by Lang, in order to provide a greater reward to shots of greater distance to simulate longer distance shots on a golf course (Lang, col. 5, lines 40-44).
Currey does not explicitly teach generating the grid by the computing entity as a first virtual grid with dimensions based on ability inputs of a first player and generating, by the computing entity, a second virtual grid with dimensions based on ability inputs of a second player. However, in the art of target golf games, Packard teaches generating, by a computing entity (control console 500, Fig. 5; para. 0063), a first virtual target pattern (para. 0020, lines 1-3, target pattern displayed by controller and corresponding with points of reference on a playing surface) with dimensions based on ability inputs of a first player (para. 0021, lines 1-5, “When starting a game, … individual players can select their preferred skill level … This selection may limit or expand their required accuracy and affect how points are awarded for the user’s shots”); and generating, by the computing entity, a second virtual target pattern (i.e., the target pattern displayed by the controller for a user in another hitting bay; see para. 0020, lines 9-15, describing each user interface displaying target information specific to players in respective hitting bays) with dimensions based on ability inputs of a second player (para. 0020, lines 9-15, i.e., the player in the other hitting bay; see para. 0021, lines 1-5, each individual player selecting their preferred skill level to limit or expand their required accuracy). Packard also teaches determining, by the computing entity, whether a hit ball hit by the first player or hit by the second player comes to rest on the first virtual target pattern or the second virtual target pattern, respectively (i.e., on the playing area 120, Fig. 1, at locations corresponding to the virtual patterns associated with the respective players, para. 0022) and assigning points accordingly (see para. 0022, lines 9-12, “[t]he finish of the flight path determines the proximity to selected targets and is used by the controller to compute the point total to be awarded to that player for each shot”). Packard teaches that generating virtual first and second target patterns based on ability inputs of respective first and second players is advantageous because it permits the target golf game to be customized to the skill level of each individual player (Packard, para. 0011, lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Currey by generating the first grid as a first virtual grid by the computing entity with dimensions based on ability inputs of a first player, and generating, by the computing entity, a second virtual grid with dimensions based on ability inputs of a second player (e.g., similar to the first grid of Currey but limiting or expanding the required accuracy), as suggested by Packard, and to perform the hit ball location determining steps and the point assigning steps of Currey (discussed above) with respect to both the first and second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player (Packard, para. 0011, lines 1-4). 
Regarding claims 2 and 3, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further teaches that the step of determining whether the hit ball (114) comes to rest on the grid comprises: receiving measurements regarding where the hit ball (114) has come to rest (para. 0028, via measuring system); determining whether the measurements are within boundaries of the grid (102; para. 0028, line 8, “the location where the ball 114 hits the target 102”); and when the measurements are within the boundaries of the grid (102), determining that the hit ball (114) came to rest within the grid (102; para. 0026, lines 14-16; para. 0028) (claim 2); wherein the measurements include a length measurement from a hitting area (measured in increments with respect to the horizontal lines; para. 0028-0029) and a deviation measurement from a reference indicator (central vertical line 10, Fig. 7) of the grid (measured in increments with respect to the vertical lines; para. 0028-0029); and the boundaries of the grid (120) include a minimum length (at horizontal line 0, Fig. 7) and a maximum deviation (at vertical line 0, Fig. 7) from the reference indicator (i.e., from the central vertical line 10) (claim 3). It would have been obvious to one of ordinary skill in the art, when modifying Currey in view of Packard as discussed above for claim 1, to perform these same determining steps with respect to the first or second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player as discussed above.
Regarding claim 4, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further discloses that the step of determining whether the hit ball (114) comes to rest within the accuracy zone of the grid (102) comprises: receiving measurements regarding where the hit ball (114) has come to rest (para. 0028, via measuring system); determining whether a deviation measurement of the measurements (i.e., the deviation of the ball location from the central vertical line 10, measured in increments with respect to the vertical lines; para. 0028-0029) is less than a maximum accuracy deviation from a reference indicator (e.g., less than the distance of vertical line 5 from central vertical line 10) of the grid (102); and when the deviation measurement is less than the maximum accuracy deviation from the reference indicator of the grid (i.e., when the ball lies between the reference indicator/vertical line 10 and the vertical line 5), determining that the hit ball came to rest within the accuracy zone (i.e., within the zone between vertical lines 5 and 10 closest to the center of the target 102). It would have been obvious to one of ordinary skill in the art, when modifying Currey in view of Packard as discussed above for claim 1, to perform these same determining steps with respect to the first or second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player as discussed above.
Regarding claim 5, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further discloses that the step of determining whether the hit ball (114) comes to rest beyond the long drive marker (e.g., horizontal line 2) of the grid (102) comprises: receiving measurements regarding where the hit ball (114) has come to rest (para. 0028, via measuring system); determining whether a length measurement of the measurements (i.e., the distance of the ball location from player’s hitting location, measured in increments with respect to the horizontal lines; para. 0028-0029) is greater than a minimum long drive distance from a hitting area of the grid (i.e., the distance from the player’s hitting location at player station 110 to the horizontal line 2 of the grid 102); and when the length measurement is greater than the minimum long drive distance (i.e., when the ball 114 is hit beyond the horizontal line 2), determining that the hit ball (114) came to rest beyond the long drive marker (e.g., beyond horizontal line 2). It would have been obvious to one of ordinary skill in the art, when modifying Currey in view of Packard as discussed above for claim 1, to perform these same determining steps with respect to the first or second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player as discussed above.
Regarding claim 6, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further discloses that, when the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and does not come to rest beyond the long drive marker (e.g., not beyond horizontal line 2), the computing entity (112) determines whether the hit ball (114) comes to rest within a super accuracy zone (e.g., between vertical lines 8 and 10, which is closest to the center of the target and therefore reasonably considered to be a super accuracy zone), and when the hit ball (114) comes to rest within the super accuracy zone (between vertical lines 8 and 10), the computing entity (112) assigns the third number of points or a second different number of points that is greater than the second number of points. For example, a hit ball that comes to rest on vertical line 10 (i.e., within the super accuracy zone) and horizontal line 1 (i.e., not beyond the long drive marker) is assigned a score of 11 points (10+1=11), which is the same as the third number of points discussed above. As another example, a hit ball that comes to rest on vertical line 9 (i.e., within the super accuracy zone) and horizontal line 1 (i.e., not beyond the long drive marker) is assigned a score of 10 points (9+1=10) as a second different number of points that is greater than the second number of points discussed above (10>7).	
Regarding claim 7, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further discloses that, when the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), the computing entity (112) determines whether the hit ball (114) comes to rest within a super accuracy zone (e.g., between vertical lines 8 and 10, which is closest to the center of the target and therefore reasonably considered to be a super accuracy zone), and when the hit ball (114) comes to rest within the super accuracy zone (between vertical lines 8 and 10), the computing entity (112) assigns a fourth number of points that is greater than the third number of points. For example, a hit ball that comes to rest on vertical line 10 (i.e., within the super accuracy zone) and horizontal line 3 (i.e., beyond the long drive marker) will be assigned a score of 13 points (10+3=13) as a fourth number of points that is greater than the third number of points discussed above (13>11).
Regarding claim 8, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further discloses that, when the hit ball (114) does not come to rest within the accuracy zone (e.g., not between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), the computing entity (112) determines whether the hit ball (114) comes to rest beyond a super long drive marker (e.g., horizontal line 5), and when the hit ball (114) comes to rest beyond the super long drive marker (e.g., horizontal line 5), the computing entity (112) assigns the third number of points or a second different number of points that is greater than the second number of points. For example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 7 (i.e., beyond the super long drive marker) will be assigned a score of 11 points (4+7=11), which is the same as the third number of points discussed above. As another example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 6 (i.e., beyond the super long drive marker) will be assigned a score of 10 points (4+6=10) as a second different number of points that is greater than the second number of points discussed above (10>7).
Regarding claim 9, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Currey further discloses that, when the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), the computing entity (112) determines whether the hit ball (114) comes to rest beyond a super long drive marker (e.g., horizontal line 5), and when the hit ball (114) comes to rest beyond the super long drive marker (e.g., horizontal line 5), the computing entity (112) assigns a fourth number of points that is greater than the second number of points. For example, a hit ball (114) that comes to rest on vertical line 6 (i.e., within the accuracy zone) and horizontal line 7 (i.e., beyond the super long drive marker) will be assigned a score of 13 points (6+7=13) as a fourth number of points that is greater than the second number of points discussed above (13>7).
Regarding claim 10, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 9. Currey further discloses that the computing entity (112) determines whether the hit ball (114) comes to rest within a super accuracy zone (e.g., between vertical lines 8 and 10), and when the hit ball (114) comes to rest within the super accuracy zone (e.g., between vertical lines 8 and 10), the computing entity (112) assigns a fifth number of points that is greater than the fourth number of points. For example, a hit ball (114) that comes to rest on vertical line 9 (i.e., within the super accuracy zone) and horizontal line 7 (i.e., beyond the super long drive marker) will be assigned a score of 16 points (9+7=16) as a fifth number of points that is greater than the fourth number of points discussed above (16>13).
Regarding claim 11, Currey discloses a computing entity (computing device 112, Fig. 2; para. 0025, the device 112 being a computer or other similar computing device) which is understood to include, by definition, a memory and a processing module operably coupled to the memory. (See American Heritage® Student Science Dictionary, Second Edition, which defines a computer as “an electronic device capable of processing information according to a set of instructions stored within the device.”) Currey teaches that the processing module of the computing entity (112) is operable to determine whether a hit ball (114) hit by a player comes to rest on a first grid (target 102 with vertical lines 106 and horizontal lines 108, Fig. 7; para. 0026, lines 7-16; para. 0044). When the hit ball does not come to rest on the first grid (102), the processing module of the computing entity (112) assigns zero points to the hit ball (para. 0027, lines 6-7, “0 points is for not hitting the target 102”). The grid (102) includes a zone (e.g., the zone defined between the vertical lines 5 and 10) closer to a center of the grid (102) that corresponds to a more accurate drive (e.g., see para. 0007, lines 10-12, for scoring “accuracy straight line shots”) and is reasonably considered to be an accuracy zone. Horizontal lines marked on the grid (102) correspond to the distance of the drive (e.g., see para. 0007, lines 12-14, “accurate distance shots”) and are reasonably considered to be drive markers. Any one of the horizontal lines beyond the horizontal baseline (numbered 0) is reasonably considered to be a long drive marker (i.e., marking a drive of greater length as compared to the baseline 0). When the hit ball (114) comes to rest on the grid (102), the processing module of the computing entity  (112) determines whether the hit ball (114) comes to rest within the accuracy zone of the grid (e.g., between vertical lines 5 and 10) and whether the hit ball (114) comes to rest beyond a long drive marker of the grid (e.g., the horizontal line 2; para. 0027-0029; see para. 0028, lines 7-8, “the location of where the ball 114 hits the target 102” relative to the vertical and horizontal lines). 
The processing module of the computing entity (112) of Currey assigns points based on the location at which the hit ball (114) comes to rest on the grid by adding respective point values associated with the horizontal and vertical lines of the grid (para. 0027-0030). As shown in Fig. 7, the grid system may be the vertical and horizontal lines only (para. 0044, lines 5-6; i.e., without additional scoring based on concentric circles as in Fig. 6). For example, according to the scoring scheme disclosed by Currey, a ball that comes to rest at the intersection of vertical line 9 and horizontal line 1 in the grid of Fig. 7 would be assigned 10 points (9+1=10).
When the hit ball (114) does not come to rest within the accuracy zone (e.g., not between vertical lines 5 and 10) and does not does not come to rest beyond the long drive marker (e.g., not beyond horizontal line 2), the processing module of the computing entity (112) assigns a first number of points (para. 0027-0029). For example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 0 (i.e., not beyond the long drive marker) is assigned a score of 4 points (4+0=4) as a first number of points.
When the hit ball (114) does not come to rest within the accuracy zone (e.g., not between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), the processing module of the computing entity (112) assigns a second number of points that is greater than the first number of points, due to the longer distance of the hit ball. For example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 3 (i.e., beyond the long drive marker) is assigned a score of 7 points (4+3=7) as a second number of points that is greater than the first number of points (7>4).
When the hit ball comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and does not come to rest beyond the long drive marker (e.g., not beyond horizontal line 2), the processing module of the computing entity (112) assigns the second number of points or a different number of points that is greater than the first number of points, due to the greater accuracy of the hit ball. For example, a hit ball that comes to rest on vertical line 7 (i.e., within the accuracy zone) and horizontal line 0 (i.e., not beyond the long drive marker) is assigned a score of 7 points (7+0=7), which is the same as the second number of points discussed above. As another example, a hit ball that comes to rest on vertical line 8 (i.e., within the accuracy zone) and horizontal line 0 (i.e., not beyond the long drive marker) is assigned a score of 8 points (8+0=8), which is a different number of points that is greater than the first number of points discussed above (8>4).
When the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), the processing module of the computing entity (112) assigns a third number of points that is greater than the second number of points and greater than the different number of points, due to the greater accuracy and longer distance of the hit ball. For example, a hit ball that comes to rest on vertical line 8 (i.e., within the accuracy zone) and horizontal line 3 (i.e., beyond the long drive marker) is assigned a score of 11 points (8+3=11) as a third number of points which is greater than the second number of points (11>7) and greater than the different number of points (11>8).
In Currey’s invention, the points assigned for distance increase from the baseline of the grid (at horizontal line 0), beyond the long drive marker (e.g., horizontal line 2), up to the center of the grid (at horizontal line 10). Beyond the center of the grid (at horizontal line 10), the assigned points begin to decrease (102; see Fig. 7, for providing an optimal score to an accurate distance rather than a longest distance). The examiner recognizes that in Applicant’s disclosed invention, as described in the Specification, the points assigned for distance do not begin to decrease at greater distances as in Currey. However, it is the examiner’s position that Currey teaches the limitations discussed above as claimed, because the processing module of Currey is operable in at least some instances to function as claimed, including assigning the second number of points as discussed above when a hit ball does not come to rest within the accuracy zone and comes to rest beyond the long drive marker, and assigning the third number of points as discussed above when a hit ball comes to rest within the accuracy zone and comes to rest beyond the long drive marker, as discussed in detail above.
If there is any doubt regarding the examiner’s interpretation of Currey as teaching the conditional claim limitations with respects to the assignment of points as discussed above, the examiner notes that Lang teaches a similar golf game (Fig. 1) in which an optimal score is assigned to drives of longer distances (col. 5, lines 40-44 and 54-64, “Distance Shot”) to provide a greater reward for longer distances (as opposed to providing a greater reward for more accurate distances as in Currey), in order to simulate longer distance shots on a golf course (Lang, col. 5, lines 40-44). As shown in the table at col. 5, lines 55-64, Lang teaches assigning an optimal score for a longer drive in which a hit ball comes to rest beyond a designated target region (“Balls rest in further row and same column as designated target region”). (The examiner notes that the 0 points noted in Lang’s table is an optimal score, since the lowest score wins in Lang’s scoring scheme; see Lang, col. 6, lines 9-11.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Currey by configuring the processing module to assign the second number of points (for balls not in the accuracy zone) and the third number of points (for balls within the accuracy zone) when the hit ball comes to rest on the grid at any distance beyond the long drive marker of the grid, including distances beyond the center of the grid as suggested by Lang, in order to provide a greater reward to shots of greater distance to simulate longer distance shots on a golf course (Lang, col. 5, lines 40-44).
Currey does not explicitly teach the processing module is operable to generate the grid as a first virtual grid with dimensions based on ability inputs of a first player and to generate a second virtual grid with dimensions based on ability inputs of a second player. However, in the art of target golf games, Packard teaches a computing entity (control console 500, Fig. 5; para. 0063) operable to generate a first virtual target pattern (para. 0020, lines 1-3, target pattern displayed by controller and corresponding with points of reference on a playing surface) with dimensions based on ability inputs of a first player (para. 0021, lines 1-5, “When starting a game, … individual players can select their preferred skill level … This selection may limit or expand their required accuracy and affect how points are awarded for the user’s shots”), and to generate a second virtual target pattern (i.e., the target pattern displayed by the controller for a user in another hitting bay; see para. 0020, lines 9-15, describing each user interface displaying target information specific to players in respective hitting bays) with dimensions based on ability inputs of a second player (para. 0020, lines 9-15, i.e., the player in the other hitting bay; see para. 0021, lines 1-5, each individual player selecting their own preferred skill level to limit or expand their required accuracy). Packard also teaches the computing entity (500) is operable to determine whether a hit ball hit by the first player or hit by the second player comes to rest on the first virtual target pattern or the second virtual target pattern, respectively (i.e., on the playing area 120, Fig. 1, at locations corresponding to the virtual patterns associated with the respective players, para. 0022) and assigning points accordingly (see para. 0022, lines 9-12, “[t]he finish of the flight path determines the proximity to selected targets and is used by the controller to compute the point total to be awarded to that player for each shot”). Packard teaches that generating virtual first and second target patterns based on ability inputs of respective first and second players is advantageous because it permits the target golf game to be customized to the skill level of each individual player (Packard, para. 0011, lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Currey by configuring the processing module to generate the first grid as a first virtual grid with dimensions based on ability inputs of a first player and to generate a second virtual grid with dimensions based on ability inputs of a second player (e.g., similar to the first grid of Currey but limiting or expanding the required accuracy), as suggested by Packard, and to perform the hit ball location determining steps and the point assigning steps of Currey (discussed above) with respect to both the first and second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player (Packard, para. 0011, lines 1-4). 
Regarding claims 12 and 13, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey further discloses a measurement module (para. 0028, “measuring system”) operable to obtain measurements regarding where the hit ball (114) has come to rest (para. 0028), and the processing module of the computing entity (112) is operable to determine whether the measurements are within boundaries of the grid (102; para. 0028, line 8, “the location where the ball 114 hits the target 102”); and when the measurements are within the boundaries of the grid (102), determine that the hit ball (114) came to rest within the grid (102; para. 0026, lines 14-16; para. 0028) (claim 12); wherein the measurements include a length measurement from a hitting area (measured in increments with respect to the horizontal lines; para. 0028-0029) and a deviation measurement from a reference indicator (central vertical line 10, Fig. 7) of the grid (measured in increments with respect to the vertical lines; para. 0028-0029); and the boundaries of the grid (120) include a minimum length (at horizontal line 0, Fig. 7) and a maximum deviation (at vertical line 0, Fig. 7) from the reference indicator (i.e., from the central vertical line 10) (claim 13). It would have been obvious to one of ordinary skill in the art, when modifying Currey in view of Packard as discussed above for claim 11, to configure the measurement module and the processing module to perform these same steps with respect to the first or second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player as discussed above.
Regarding claim 14, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey further discloses a measurement module (para. 0028, “measuring system”) operable to obtain measurements regarding where the hit ball (114) has come to rest (para. 0028), and the processing module of the computing entity (112) is operable to determine whether a deviation measurement of the measurements (i.e., the deviation of the ball location from the central vertical line 10, measured in increments with respect to the vertical lines; para. 0028-0029) is less than a maximum accuracy deviation from a reference indicator (e.g., less than the distance of vertical line 5 from central vertical line 10) of the grid (102); and when the deviation measurement is less than the maximum accuracy deviation from the reference indicator of the grid (i.e., when the ball lies between the reference indicator/vertical line 10 and the vertical line 5), determine that the hit ball came to rest within the accuracy zone (i.e., within the zone between vertical lines 5 and 10 closest to the center of the target 102). It would have been obvious to one of ordinary skill in the art, when modifying Currey in view of Packard as discussed above for claim 11, to configure the measurement module and the processing module to perform these same steps with respect to the first or second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player as discussed above.
Regarding claim 15, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey further discloses a measurement module (para. 0028, “measuring system”) operable to obtain measurements regarding where the hit ball (114) has come to rest (para. 0028), and the processing module of the computing entity (112) is operable to determine whether a length measurement of the measurements (i.e., the distance of the ball location from player’s hitting location, measured in increments with respect to the horizontal lines; para. 0028-0029) is greater than a minimum long drive distance from a hitting area of the grid (i.e., the distance from the player’s hitting location at player station 110 to the horizontal line 2 of the grid 102); and when the length measurement is greater than the minimum long drive distance (i.e., when the ball 114 is hit beyond the horizontal line 2), determine that the hit ball (114) came to rest beyond the long drive marker (e.g., beyond horizontal line 2). It would have been obvious to one of ordinary skill in the art, when modifying Currey in view of Packard as discussed above for claim 11, to configure the measurement module and the processing module to perform these same steps with respect to the first or second virtual grids, in order to allow the golf game to be customized to the skill level of each individual player as discussed above.
Regarding claim 16, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey discloses that the processing module of the computing entity (112) further functions to: when the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and does not come to rest beyond the long drive marker (e.g., horizontal line 2), determine whether the hit ball (114) comes to rest within a super accuracy zone (e.g., between vertical lines 8 and 10, which is closest to the center of the target and therefore reasonably considered to be a super accuracy zone), and when the hit ball (114) comes to rest within the super accuracy zone (between vertical lines 8 and 10), assign the third number of points or a second different number of points that is greater than the second number of points. For example, a hit ball that comes to rest on vertical line 10 (i.e., within the super accuracy zone) and horizontal line 1 (i.e., not beyond the long drive marker) is assigned a score of 11 points (10+1=11), which is the same as the third number of points discussed above. As another example, a hit ball that comes to rest on vertical line 9 (i.e., within the super accuracy zone) and horizontal line 1 (i.e., not beyond the long drive marker) is assigned a score of 10 points (9+1=10) as a second different number of points that is greater than the second number of points discussed above (10>7).	
Regarding claim 17, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey discloses that the processing module of the computing entity (112) further functions to: when the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), determine whether the hit ball (114) comes to rest within a super accuracy zone (e.g., between vertical lines 8 and 10, which is closest to the center of the target and therefore reasonably considered to be a super accuracy zone), and when the hit ball (114) comes to rest within the super accuracy zone (between vertical lines 8 and 10), assign a fourth number of points that is greater than the third number of points. For example, a hit ball that comes to rest on vertical line 10 (i.e., within the super accuracy zone) and horizontal line 3 (i.e., beyond the long drive marker) will be assigned a score of 13 points (10+3=13) as a fourth number of points that is greater than the third number of points discussed above (13>11).
Regarding claim 18, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey discloses that the processing module of the computing entity (112) further functions to: when the hit ball (114) does not come to rest within the accuracy zone (e.g., not between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), determine whether the hit ball (114) comes to rest beyond a super long drive marker (e.g., horizontal line 5), and when the hit ball (114) comes to rest beyond the super long drive marker (e.g., horizontal line 5), assign the third number of points or a second different number of points that is greater than the second number of points. For example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 7 (i.e., beyond the super long drive marker) will be assigned a score of 11 points (4+7=11), which is the same as the third number of points discussed above. As another example, a hit ball that comes to rest on vertical line 4 (i.e., not within the accuracy zone) and horizontal line 6 (i.e., beyond the super long drive marker) will be assigned a score of 10 points (4+6=10) as a second different number of points that is greater than the second number of points discussed above (10>7).
Regarding claim 19, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 11. Currey discloses that the processing module of the computing entity (112) further functions to: when the hit ball (114) comes to rest within the accuracy zone (e.g., between vertical lines 5 and 10) and comes to rest beyond the long drive marker (e.g., beyond horizontal line 2), determine whether the hit ball (114) comes to rest beyond a super long drive marker (e.g., horizontal line 5), and when the hit ball (114) comes to rest beyond the super long drive marker (e.g., horizontal line 5), assign a fourth number of points that is greater than the second number of points. For example, a hit ball (114) that comes to rest on vertical line 6 (i.e., within the accuracy zone) and horizontal line 7 (i.e., beyond the super long drive marker) will be assigned a score of 13 points (6+7=13) as a fourth number of points that is greater than the second number of points discussed above (13>7).
Regarding claim 20, the modified Currey teaches the claimed invention substantially as claimed, as set forth above for claim 19. Currey discloses that the processing module of the computing entity (112) further functions to: determine whether the hit ball (114) comes to rest within a super accuracy zone (e.g., between vertical lines 8 and 10), and when the hit ball (114) comes to rest within the super accuracy zone (e.g., between vertical lines 8 and 10), assign a fifth number of points that is greater than the fourth number of points. For example, a hit ball (114) that comes to rest on vertical line 9 (i.e., within the super accuracy zone) and horizontal line 7 (i.e., beyond the super long drive marker) will be assigned a score of 16 points (9+7=16) as a fifth number of points that is greater than the fourth number of points discussed above (16>13).
Response to Arguments
Applicant's arguments filed March 29, 2022, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the claim amendments have overcome the rejection under 35 USC 101, the examiner notes that Applicant has not pointed out any particular disagreements with the examiner’s contentions or explained why Applicant believes the amendment overcomes the rejection under 35 USC 101.
With respect to the prior art rejections, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 7, 2022/